Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure (see page 3, [00024] and [00025]) is objected to because the description of Figure 6 is confusing. More specifically, the connection between said paragraphs with respect to  Figure 6 is vague. Applicant is advised to provide a clear description of said Figure, in response to this office action. Appropriate clarification is required. 

The following is an examiner’s statement of reasons for allowance: 
Claims 11-22 are directed to a  process for treatment of lignocellulosic biomass, the process comprising: 
contacting the lignocellulosic biomass with an ionic liquid consisting of a phthalic salt of dicholine in the weight ratio from 1:1 to 1:100 of biomass:ionic liquid to produce a mixture as well as a  process comprising: enzymatic hydrolysis of the solid fraction obtained by said treatment process.
Claimed methods are free of prior art. Further, the prior art fails to suggest such specifically claimed methods.
Hence, said methods are also non-obvious.
Claims 11-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651